DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

In light of the changes made to the title and claim, the objections pertaining to minor informalities are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dielacher et al. (“Diel”) (U.S. PG Publication No. 2019/0124748) in view of Silverbrook et al. (“Silverbrook”) (U.S. PG Publication No. 2009/0084857).

In regards to claim 1, Diel describes a system as seen in ¶0013 with a suitable light source that transmits light based on a control signal, as further described in ¶0025-0027 this light may then reflect from the environment and be received and measured by a photodiode, the configuration of the control signal may be based on, for example, energy expenditure exceeding a threshold over time as described in ¶0022 and 0036. However, to properly detect the magnitude of the light [in order to improve accuracy, for example], ambient light must be taken into consideration. In a similar endeavor Silvebrook teaches in ¶0079 a first phase wherein the system’s lighting is off, as such the photodetector may be able to detect ambient [incident] light from within the environment. Subsequently, in a second phase the light may be activated and a new reflected radiation [from the transmitted light] is received along with the ambient light. The total light may be properly achieved by subtracting the memorized ambient light level signal and as such creating a difference signal which is more properly indicative of the transmitted light. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Silverbrook into Diel because it allows for the effects of ambient light to be reduced as described in ¶0709, and in order to receive a more accurate reading.
	Therefore together Diel and Silverbrook teach a time of flight (TOF) assembly (See ¶0001 of Diel) for controlling a laser light source to be turned off, comprising: 
	the laser light source (See ¶0013 of Diel); 
	one or more photo detectors, configured to receive light and convert the received light into a third electric signal (See for example ¶0025-0027 of Diel),
	wherein a first electric signal converted from the light received by the one or more photo detectors is acquired before the laser light source is turned on, a second electric signal converted from the light source received by the one or more photo detectors is acquired after the laser light source is turned on, and an amplitude of the first electric signal is subtracted from an amplitude of the second electric signal to obtain the third electric signal (See ¶0709 of Silverbrook); and 
	a detection circuit, configured to send a turning-off control signal to turn off the laser light source, in response to the third electric signal indicating that a time length, in which the laser light source is in an effective working state within a first duration, is greater than a preset time length threshold value, or the third electric signal indicating that energy of light emitted from the laser light source within a second duration is greater than a preset energy threshold value (See ¶0022 of Diel in view of Silverbrook’s teachings as described above; also see ¶0036 of Diel).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Silverbrook into Diel because it allows for the effects of ambient light to be reduced as described in ¶0709, and in order to receive a more accurate reading.

In regards to claim 2, Diel teaches the TOF assembly of claim 1, wherein in response to the third electric signal indicating that a continuous time length, in which the laser light source is in the effective working state within the first duration, is greater than the preset time length threshold value, the detection circuit is configured to send the turning-off control signal to turn off the laser light source; or in response to the third electric signal indicating that a total time length, in which the laser light source is in the effective working state within the first duration, is greater than the preset time length threshold value, the detection circuit is configured to send the turning-off control signal to turn off the laser light source (See ¶0019, 0022 and 0036).

In regards to claim 19, Diel describes a system as seen in ¶0013 with a suitable light source that transmits light based on a control signal, as further described in ¶0025-0027 this light may then reflect from the environment and be received and measured by a photodiode, the configuration of the control signal may be based on, for example, energy expenditure exceeding a threshold over time as described in ¶0022 and 0036. However, to properly detect the magnitude of the light [in order to improve accuracy, for example], ambient light must be taken into consideration. In a similar endeavor Silverbrook teaches in ¶0079 a first phase wherein the system’s lighting is off, as such the photodetector may be able to detect ambient [incident] light from within the environment. Subsequently, in a second phase the light may be activated and a new reflected radiation [from the transmitted light] is received along with the ambient light. The total light may be properly achieved by subtracting the memorized ambient light level signal and as such creating a difference signal which is more properly indicative of the transmitted light. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Silverbrook into Diel because it allows for the effects of ambient light to be reduced as described in ¶0709, and in order to receive a more accurate reading.
	Therefore together Diel and Silverbrook teaches a terminal device, comprising: 
	a time of flight (TOF) assembly (See ¶0001), wherein the TOF assembly comprises: 
	a laser light source (See ¶0013); 
	one or more photo detectors, configured to receive light and convert the received light into a third electric signal (See for example ¶0025-0027),
	wherein a first electric signal converted from the light received by the one or more photo detectors is acquired before the laser light source is turned on, a second electric signal converted from the one or more light received by the photo detectors is acquired after the laser light source is turned on, and an amplitude of the first electric signal is subtracted from an amplitude of the second electric signal to obtain the third electric signal (See ¶0709 of Silverbrook); and
	a detection circuit, configured to send a turning-off control signal to turn off the laser light source, in response to the third electric signal indicating that a time length, in which the laser light source is in an effective working state within a first duration, is greater than a preset time length threshold value, or the third electric signal indicating that energy of light emitted from the laser light source within a second duration is greater than a preset energy threshold value (See ¶0022 of Diel in view of Silverbrook’s teachings as described above; also see ¶0036 of Diel).
	Diel, however, fails to explicitly teach a shell, the TOF assembly being mounted in the shell.
	Yet, it is obvious to one of ordinary skill in the art, that such a system as taught by Diel may be placed within a “shell”, i.e. a box, encasing, chamber, etc., as this would provide an outer layer to protect the integrated circuit and other potentially delicate parts of the system, and to place assembly within the shell.
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of one of ordinary skill in the art into Diel because it provides protection for inner components and provides a better visual of the system for users.

In regards to claim 20, Diel describes a system as seen in ¶0013 with a suitable light source that transmits light based on a control signal, as further described in ¶0025-0027 this light may then reflect from the environment and be received and measured by a photodiode, the configuration of the control signal may be based on, for example, energy expenditure exceeding a threshold over time as described in ¶0022 and 0036. However, to properly detect the magnitude of the light [in order to improve accuracy, for example], ambient light must be taken into consideration. In a similar endeavor Silverbrook teaches in ¶0079 a first phase wherein the system’s lighting is off, as such the photodetector may be able to detect ambient [incident] light from within the environment. Subsequently, in a second phase the light may be activated and a new reflected radiation [from the transmitted light] is received along with the ambient light. The total light may be properly achieved by subtracting the memorized ambient light level signal and as such creating a difference signal which is more properly indicative of the transmitted light. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Silverbrook into Diel because it allows for the effects of ambient light to be reduced as described in ¶0709, and in order to receive a more accurate reading.
	Therefore together Diel and Silverbrook teach a control method for a time of flight (TOF) assembly (See ¶0001), the TOF assembly comprising a laser light source  (See ¶0013) and one or more photo detectors configured to receive light and convert the received light into a third electric signal (See for example ¶0025-0027), the control method comprising: 
	acquiring the third electric signal (See for example ¶0025-0027),
	wherein a first electric signal converted from the light received by the one or more photo detectors is acquired before the laser light source is turned on, a second electric signal converted from the light received by the one or more photo detectors is acquired after the laser light source is turned on, and an amplitude of the first electric signal is subtracted from an amplitude of the second electric signal to obtain the third electric signal (See ¶0709 of Silverbrook);
	determining whether the third electric signal indicates that a time length, in which the laser light source is in an effective working state within a first duration, is greater than a preset time length threshold value, or determining whether the third electric signal indicates that energy of light emitted from the laser light source within a second duration is greater than a preset energy threshold value (See ¶0022 of Diel in view of Silverbrook’s teachings as described above; also see ¶0036 of Diel); and 
	in response to the third electric signal indicating that the time length is greater than the preset time length threshold value or the third electric signal indicating that the energy is greater than the preset energy threshold value, sending a turning-off control signal to turn off the laser light source (See ¶0022 of Diel in view of Silverbrook’s teachings as described above; also see ¶0036 of Diel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dielacher et al. (“Diel”) (U.S. PG Publication No. 2019/0124748) in view of Silverbrook et al. (“Silverbrook”) (U.S. PG Publication No. 2009/0084857) and McComb et al. (“Comb”) (U.S. PG Publication No. 2014/0185643).

In regards to claim 3, Diel fails to teach the TOF assembly of claim 1, wherein the third electric signal having an amplitude greater than a first preset amplitude threshold value indicates that the laser light source is in the effective working state; or the third electric signal having an amplitude less than a second preset amplitude threshold value indicates that the laser light source is in the effective working state.
	In a similar endeavor Comb teaches wherein the third electric signal having an amplitude greater than a first preset amplitude threshold value indicates that the laser light source is in the effective working state; or the third electric signal having an amplitude less than a second preset amplitude threshold value indicates that the laser light source is in the effective working state (See ¶0005).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Comb into Diel because it allows for effective amplitude use as described in ¶0005, thus providing control of a laser amplitude by a system.

In regards to claim 4, Diel fails to teach the TOF assembly of claim 1, wherein when an integral of an amplitude of the third electric signal within the second duration is greater than a preset third threshold value, the third electric signal indicates that the energy of the light emitted from the laser light source is greater than the preset energy threshold value.
	In a similar endeavor Comb teaches wherein when an integral of an amplitude of the electric signal within the second duration is greater than a preset integral threshold value, the electric signal indicates that the energy of the light emitted from the laser light source is greater than the preset energy threshold value  (See ¶0005).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Comb into Diel because it allows for effective amplitude use as described in ¶0005, thus providing control of a laser amplitude by a system.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dielacher et al. (“Diel”) (U.S. PG Publication No. 2019/0124748) in view of Silverbrook et al. (“Silverbrook”) (U.S. PG Publication No. 2009/0084857) and Artsyukhovich et al. (“Arts”) (U.S. PG Publication No. 2006/0103835).

In regards to claim 5, Diel fails to explicitly teach the TOF assembly of claim 1, further comprising an emission housing provided with a receiving cavity, wherein the laser light source is received in the receiving cavity, and the one or more photo detectors are received in the receiving cavity.
	In a similar endeavor Arts teaches further comprising an emission housing provided with a receiving cavity, wherein the laser light source is received in the receiving cavity, and the one or more photo detectors are received in the receiving cavity (See ¶0010 wherein the receiving cavity is taught as the first and second recessed threaded cavities that provide the emitter and the receiver).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Arts into Diel because it allows for proper direction of a light source along with corresponding reception of the light source with proper alignment as described in ¶0010.

In regards to claim 6, Diel teaches the TOF assembly of claim 5, wherein the photo detectors are arranged on an inner wall of the emission housing; or the TOF assembly further comprises a substrate, and the photo detectors are arranged on the substrate (See FIG. 2 wherein the photodiode may be placed on the integrated circuit substrate).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dielacher et al. (“Diel”) (U.S. PG Publication No. 2019/0124748) in view of Silverbrook et al. (“Silverbrook”) (U.S. PG Publication No. 2009/0084857) and Artsyukhovich et al. (“Arts”) (U.S. PG Publication No. 2006/0103835), in further view of Ge et al. (“Ge”) (U.S. PG Publication No. 2020/0271831).

In regards to claim 7, Diel fails to teach the TOF assembly of claim 5, wherein a light absorption layer is arranged on an inner wall of the emission housing.
	In a similar endeavor Ge teaches wherein a light absorption layer is arranged on an inner wall of the emission housing (See ¶0081).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ge into Diel because it may help in preventing the inner wall of a lens barrel from reflecting light as described in ¶0081.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dielacher et al. (“Diel”) (U.S. PG Publication No. 2019/0124748) in view of Silverbrook et al. (“Silverbrook”) (U.S. PG Publication No. 2009/0084857) and Artsyukhovich et al. (“Arts”) (U.S. PG Publication No. 2006/0103835), in further view of Lunz et al. (“Lunz”) (U.S. PG Publication No. 2017/0179359).

In regards to claim 8, Diel teaches the TOF assembly of claim 5, wherein a light reflection layer is arranged on an inner wall of the emission housing.
	In a similar endeavor Lunz teaches wherein a light reflection layer is arranged on an inner wall of the emission housing (See ¶0052).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Lunz into Diel because it allows for light that impinges on the inner walls to be reflected instead of absorbed as described in ¶0052.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dielacher et al. (“Diel”) (U.S. PG Publication No. 2019/0124748) in view of Silverbrook et al. (“Silverbrook”) (U.S. PG Publication No. 2009/0084857) and Artsyukhovich et al. (“Arts”) (U.S. PG Publication No. 2006/0103835), in further view of Tseng (U.S. PG Publication No. 2015/0016776).

In regards to claim 9, Diel fails to teach the TOF assembly of claim 5, wherein a light condensing mechanism is arranged in the receiving cavity, and is used to condense light incident on the light condensing mechanism to the one or more photo detectors.
	In a similar endeavor Tseng teaches wherein a light condensing mechanism is arranged in the receiving cavity, and is used to condense light incident on the light condensing mechanism to the one or more photo detectors (See ¶0016 in view of FIG. 1).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Tseng into Diel because it allows for formation of light upon a photo diode fitting within a specified cavity as described in ¶0016. 

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dielacher et al. (“Diel”) (U.S. PG Publication No. 2019/0124748) in view of Silverbrook et al. (“Silverbrook”) (U.S. PG Publication No. 2009/0084857) and Artsyukhovich et al. (“Arts”) (U.S. PG Publication No. 2006/0103835), in further view of Heinonen (U.S. PG Publication No. 2016/0282177).

In regards to claim 10, Diel fails to teach the TOF assembly of claim 5, wherein the one or more detectors comprise a plurality of photo detectors, at least two of the plurality of photo detectors being arranged to be symmetric about the laser light source.
	In a similar endeavor Arts and Heinonen together wherein the one or more detectors comprise a plurality of photo detectors, at least two of the plurality of photo detectors being arranged to be symmetric about the laser light source  (See ¶0010 of Arts wherein the receiving cavity is taught as the first and second recessed threaded cavities that provide the emitter and the receiver, this is taken in view of ¶0087 and FIG. 2A-4 of Heinonen wherein the sensor could be composed of a plurality of photo detectors).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Arts and Heinonen into Diel because it allows for proper direction of a light source along with corresponding reception of the light source with proper alignment as described in ¶0010 of Arts, and it allows for a sensor system properly receive light for a time of flight system that indicates a distance to an object surface as described in ¶0111.

In regards to claim 11, Diel fails to teach the TOF assembly of claim 5, wherein the one or more detectors comprise a plurality of photo detectors; and wherein one of the plurality of photo detectors is in a working state, or at least two of the plurality of photo detectors are in the working state.
	In a similar endeavor Heinonen teaches wherein the one or more detectors comprise a plurality of photo detectors; and wherein one of the plurality of photo detectors is in a working state, or at least two of the plurality of photo detectors are in the working state (See ¶0087 and 0111 in view of FIG. 2A-4).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Heinonen into Diel because it allows for a sensor system properly receive light for a time of flight system that indicates a distance to an object surface as described in ¶0111.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dielacher et al. (“Diel”) (U.S. PG Publication No. 2019/0124748) in view of Silverbrook et al. (“Silverbrook”) (U.S. PG Publication No. 2009/0084857) and Torruellas et al. (“Torr”) (U.S. PG Publication No. 2018/0081032).

In regards to claim 13, Diel teaches the TOF assembly of claim 1, further comprising a light filter member, wherein the light filter member is arranged on a light path of the light received by the one or more photo detectors.
	In a similar endeavor Torr teaches further comprising a light filter member, wherein the light filter member is arranged on a light path of the light received by the one or more photo detectors (See ¶0040 in view of FIG. 3).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Torr into Diel because it allows for the filtration of specific received light according to wavelengths as described in ¶0040.

In regards to claim 14, Diel teaches the TOF assembly of claim 13, wherein a wavelength interval of light that can be transmitted through the light filter member matches a wavelength of laser light emitted by the laser light source.
	In a similar endeavor Torr teaches wherein a wavelength interval of light that can be transmitted through the light filter member matches a wavelength of laser light emitted by the laser light source (See ¶0023 and 0040).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Torr into Diel because it allows for the filtration of specific received light according to wavelengths as described in ¶0040.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dielacher et al. (“Diel”) (U.S. PG Publication No. 2019/0124748) in view of Silverbrook et al. (“Silverbrook”) (U.S. PG Publication No. 2009/0084857) and Tseng (U.S. PG Publication No. 2015/0016776), in further view of Heinonen (U.S. PG Publication No. 2016/0282177) and Torruellas et al. (“Torr”) (U.S. PG Publication No. 2018/0081032).

In regards to claim 15, Diel teaches the TOF assembly of claim 14, further comprising an emission housing provided with a receiving cavity and a light outlet, wherein the laser light source is received in the receiving cavity, the one or more photo detectors are received in the receiving cavity, and the light filter member covers the light outlet.
	In a similar endeavor Tseng, Heinonen and Torr together teach further comprising an emission housing provided with a receiving cavity and a light outlet (See ¶0016 in view of FIG. 1 of Tseng), wherein the laser light source is received in the receiving cavity (See ¶0016 in view of FIG. 1 of Tseng), the one or more photo detectors are received in the receiving cavity, and the light filter member covers the light outlet (See ¶0040 in view of FIG. 3 of Torr).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Tseng, Heinonen and Torr into Diel because it allows for formation of light upon a photo diode fitting within a specified cavity as described in ¶0016 of Tseng, furthermore it allows for a sensor system properly receive light for a time of flight system that indicates a distance to an object surface as described in ¶0111, finally it allows for the filtration of specific received light according to wavelengths as described in ¶0040.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dielacher et al. (“Diel”) (U.S. PG Publication No. 2019/0124748) in view of Silverbrook et al. (“Silverbrook”) (U.S. PG Publication No. 2009/0084857) and Gordon et al. (“Gordon”) (U.S. PG Publication No. 2011/0181704).

In regards to claim 16, Diel fails to teach the TOF assembly of claim 1, further comprising an optical element, wherein the optical element is arranged on an emergent light path of the laser light source, and the one or more photo detectors are configured to receive laser light reflected by the optical element.
	In a similar endeavor Gordon teaches further comprising an optical element, wherein the optical element is arranged on an emergent light path of the laser light source, and the one or more photo detectors are configured to receive laser light reflected by the optical element (See ¶0095 in view of FIG. 1, 5A and 5B wherein the light sources reflects off the optical element at least once before eventually returning towards the photo-detector array).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Gordon into Diel because an optical element such as a beam splitter as described in ¶0095 allows for the transmitting as well as the reception of light beams as shown in the figures.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dielacher et al. (“Diel”) (U.S. PG Publication No. 2019/0124748) in view of Silverbrook et al. (“Silverbrook”) (U.S. PG Publication No. 2009/0084857) and Niclass et al. (“Niclass”) (U.S. PG Publication No. 2012/0075615).

In regards to claim 17, Diel teaches the TOF assembly of claim 16, wherein the optical element comprises a diffuser.
	In a similar endeavor Niclass teaches wherein the optical element comprises a diffuser (See for example ¶0052 and FIG. 1).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Niclass into Diel because it allows for the diffusion into characteristic defining beams as described in ¶0052, thus enabling for the “enlargement” of a size of the source as described.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dielacher et al. (“Diel”) (U.S. PG Publication No. 2019/0124748) in view of Silverbrook et al. (“Silverbrook”) (U.S. PG Publication No. 2009/0084857) and Ichiyanagi (“Ichi”) (U.S. PG Publication No. 2018/0364340).

In regards to claim 18, Diel teaches the TOF assembly of claim 1, wherein the time length threshold value or the energy threshold value is set according to at least one of: a distance between the TOF assembly and a target object; or an intensity of ambient light.
	In a similar endeavor Ichi teaches wherein the time length threshold value or the energy threshold value is set according to at least one of: a distance between the TOF assembly and a target object; or an intensity of ambient light (See ¶0016-0022).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ichi into Diel because it allows for proper determination of light through the consideration of ambient light which adds energy values to the received light as described by Ichi.

Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483